DETAILED ACTION
Claims 1 - 5 of U.S. Application No. 17252628 filed on 12/15/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo (JP 2013-079678; hereinafter, “Kudo”).
Regarding claim 1: Kudo discloses a magnetic bearing controller (title and fig. 1) for controlling a magnetic levitation motor (para [0019]), the magnetic levitation motor including: 
a rotor (1);
a pair of electromagnets (4, and 5) that causes the rotor (1) to levitate by electromagnetic force; 
an auxiliary bearing (11) that supports (fig. 2) a rotating shaft of the rotor (1) when the rotor is not levitating (in the state shown in fig. 3); and 
a rotor position detector (2, and 3) that detects a position of the rotor (1) in a levitation direction (Y direction), the magnetic bearing controller comprising 
an operation current generator (9, and its controller 13) that generates an operation current value (current signal to raise the rotor initial distance δ as in step 320 in fig. 5) corresponding to a deviation (calculated by subtractor 10) between a position command value (y-axis origin position or 0 in fig. 3, which is the desired position; para [0023]) and the position of the rotor detected by the rotor position detector (the actual position of the rotor [para [0023]), 
wherein the operation current generator (9) is configured to give a predetermined initial value greater than 0 (a current value to cause the rotor to rise by a distance δ; see para [0030], and fig. 6-7, also note that the command value is more than 0 to be able to levitate the rotor by distance δ) to the operation current value at a start of levitation (para [0029] [0030]) for causing the rotor (1) in a state where the rotating shaft of the rotor is supported by the auxiliary bearing (at –b in fig. 7) to levitate and be positioned at 
Regarding claim 5: Kudo discloses a magnetic bearing control method of controlling a magnetic levitation motor including (title and fig. 1): a rotor (1); a pair of electromagnets (4, and 5) that causes the rotor (1) to levitate by electromagnetic force (of electromagnets 4, and 5); an auxiliary bearing (11) that supports a rotating shaft of the rotor (fig. 3) when the rotor (1) is not levitating (at the initial stage at fig. 3); and a rotor position detector (2,3) that detects a position of the rotor (1) in a levitation direction (Y-axis), the magnetic bearing control method comprising: 
generating an operation current value corresponding to a deviation between a position command value (current signal to raise the rotor initial distance δ as in step 320 in fig. 5) and the position of the rotor detected by the rotor position detector (y-axis origin position or 0 in fig. 3, which is the desired position; para [0023]); and giving a predetermined initial value greater than 0 (a current value to cause the rotor to rise by a distance δ; see para [0030], and fig. 6-7, also note that the command value is more than 0 to be able to levitate the rotor by distance δ) to the operation current value (the output of servo controller 9) at a start of levitation (when the bottom of the shaft is still at –b in fig. 7) for causing the rotor in a state where the rotating shaft of the rotor is supported by the auxiliary bearing (11) to levitate and be positioned at a predetermined target position (at initial distance –b+ δ, then at –b+ δ +λ as seen in fig. 7 and explained in para [0029]-[0031]).


Allowable Subject Matter
s 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2/1: the limitations “… the operation current generator includes an initial value adder that adds the initial value to a value that is based on the deviation between the position command value and the position of the rotor” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 3/1: the limitations “… the operation current generator includes an integrator that integrates the deviation between the position command value and the position of the rotor, and the predetermined initial value greater than 0 is set as an initial value of the integrator” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 4/1: the limitations “… the operation current generator is configured to generate the operation current value at the start of the levitation by using the position command value that has such a waveform that a step input waveform is superposed on a ramp input waveform” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832